Exhibit 10.3
RULE 408 SETTLEMENT COMMUNICATION
COMPROMISE SETTLEMENT AGREEMENT AND RELEASE
1. PARTIES.
     This Compromise Settlement Agreement and Release (“Agreement”) is executed
and entered into effective this 12th day of July, 2003 (the “Effective Date”),
by and between:
          (a) Mobility Electronics, Inc. (“Mobility”);
          (b) Targus Group International, Inc. (“Targus”);
          (c) Comarco, Inc.;
          (d) Comarco Wireless Technologies, Inc. (Comarco, Inc. and Comarco
Wireless Technologies, Inc. are collectively referred to as “Comarco”);
          (e) Xtend Micro Products, Inc. (“Xtend”);
          (f) iGo Corporation;
          (g) iGo Direct Corporation (iGo Corporation and iGo Direct Corporation
are collectively referred to as “iGo”); and
          (h) Hipro Electronics Company, Ltd. (“Hipro”).
2. RECITALS.
     2.1 Mobility is in the business of designing, manufacturing, marketing and
selling products for the computer industry, and in particular products that
allow the operation of portable and handheld computers and other mobile devices
such as the recently launched “Juice” product.
     2.2 Comarco is in the business of designing, manufacturing, marketing and
selling products for the computer and wireless industry, including power
adapters and programming tips therefore, sold under the ChargeSource® brand
name. Targus purchases from Comarco, and thereafter sells and distributes, the
ChargeSource® products.
     2.3 Mobility has filed a Complaint for patent infringement and for
declaratory judgment against Comarco and Targus in Cause No. Civ-01-1489-PHX-MHM
in the United States District Court for the District of Arizona. Comarco and
Targus have filed an Answer to the Complaint denying any liability to Mobility.
     2.4 Comarco has filed a Complaint for patent infringement against Xtend and
iGo now pending in Cause No. Civ-02-2201 in the United States District Court for
the District of Arizona. Xtend and iGo have filed an Answer to the Complaint
denying any liability to Comarco.
     2.5 Comarco has filed a Complaint for Patent Infringement and false marking
against Mobility, Hipro and iGo in Cause No. Civ-03-202-PHX-MHM in the United
States District Court for the District of Arizona. Mobility, Hipro and iGo have
filed an Answer to the Complaint denying any liability to Comarco.
     2.6 The foregoing lawsuits shall be collectively referred to herein as the
“Litigation.”
     2.7 Comarco is the owner of:

 



--------------------------------------------------------------------------------



 



          (a) U.S. Patent No. 6,172,884 entitled “Small Form Factor Power Supply
for Powering Electronics Appliances,” issued January 9, 2001 (the “884 Patent”);
          (b) U.S. Patent No. 6,091,611 entitled “Connectors Adapted for
Controlling a Small Form Factor Supply,” issued July 18, 2001 (the “611
Patent”);
          (c) U.S. Patent No. 5,838,554 entitled “Small Form Factor Power Supply
for Powering Electronics Appliances,” issued November 17, 1998 (the “554
Patent”);
          (d) U.S. Patent Application No. 10/277,116 filed October 21, 2002,
published as Patent Application Pub. No. US 2003/0042881 A1 on March 6, 2003,
and entitled “Programmable Power Supply” (the “116 Application”);
          (e) Any foreign national patents that issue from PCT Application
No. WO2001US10660 filed April 2, 2001, published on October 11, 2001 as
Publication No. WO20011760512, (the “PCT Application”); and
          (f) EPO Application No. 01926559.4, Publication No. 1273093 (the “EPO
Application”) (the 884 Patent, the 611 Patent, the 554 Patent, the 116
Application, the PCT Application and the EPO Application are collectively
referred to as the “Comarco Patents”).
     2.8 Mobility is the owner of:
          (a) U.S. Patent No. 5,347,211 entitled “Selectable Output Power
Converter,” issued September 13, 1994 (the “211 Patent”);
          (b) U.S. Patent No. 6,433,274 entitled “Power Converter Device,”
issued August 13, 2002 (the “274 Patent”);
          (c) U.S. Patent Application No. 10/159,910 filed May 31, 2002,
published as Patent Application Publication Pub. No. US 2003/0081439 A1 on
May 1, 2003, and entitled “Dual Input AC/DC/Battery Operated Power Supply” (the
“910 Application”);
          (d) U.S. Patent Application No. 10/005,961 filed December 3, 2001,
published as Patent Application Publication Pub. No. US 2003/0103366 A1 on
June 5, 2003, and entitled “Dual Input AC/DC to Programmable DC Output
Converter” (the “961 Application”); and
          (e) U.S. Patent Application No. 10/225,933 filed August 22, 2002,
published as Patent Application Publication Pub. No. US 2003/0080263 A1 on
May 1, 2003, and entitled “Dual Input AC and DC Power Supply Having a
Programmable DC Output Utilizing Single-Loop Optical Feedback” (the “933
Application”) (the 211 Patent, the 274 Patent, the 910 Application, the 961
Application, and the 933 Application are collectively referred to as the
“Mobility Patents”).
     2.9 While denying liability and acting solely for the purposes of
compromising and settling the Litigation, and in order to avoid the risk, cost,
and burden of litigation and participation therein, the Parties desire to
compromise, settle and release claims against one another to the extent provided
for herein.
3. CONSIDERATION.
     In consideration for the Parties’ agreement to release each other, as set
forth herein, and the other promises contained herein, the Parties agree as
follows:
     3.1 Comarco hereby grants to Mobility a non-exclusive, perpetual,
royalty-free, worldwide license (without the right to sublicense) to make, have
made, to offer to sell and sell (and to have offered for sale and have sold) to
import (and have imported) to distribute (and have distributed) and to use any
product which would, without this license, infringe or contribute to or induce
the infringement of any claim of the following patents, either literally or
under the doctrine of equivalents: (a) the Comarco Patents; (b) all
continuations, continuations-in-part, continued prosecution, request for
continued examination, divisional, reexamination and reissue applications of and
patents

 



--------------------------------------------------------------------------------



 



issuing from the Comarco Patents and from the applications that issued as the
Comarco Patents; (c) all patents and patent applications claiming priority from,
or from which priority is claimed by, the Comarco Patents and/or that which is
described in (b) above; (d) any foreign counterparts or equivalents to any of
the foregoing; and (e) any other current and future patents having claims
reciting, but only as to the specific claims that recite, either directly or by
virtue of claim dependency, at least one of the following (i) the combining of
AC to DC and DC to DC power conversion in a single power adapter, and/or
(ii) programming of a power adapter using circuitry (including without
limitation one or more resistors) in a connector of any type (including without
limitation a tip), detachable from a cable coupled to the power adapter, and/or
(iii) substantially simultaneous charging of at least two devices with a single
power adapter (all the foregoing are collectively referred to as “Licensed
Comarco Patents”). Notwithstanding the foregoing, the term “Licensed Comarco
Patents” does not include, and Comarco does not grant any license under this
Section 3.1 as to, any patent claims reciting a small form factor power supply
or adapter that utilizes planer magnetics integrated into a circuit board. The
licenses granted in this Section 3.1 shall run with title to each of the
Licensed Comarco Patents, and shall bind any assignee or other person to whom
any such Licensed Comarco Patents or any interest therein may be conveyed.
     3.2 Mobility hereby grants to Comarco a non-exclusive, perpetual,
royalty-free, worldwide license (without the right to sublicense) to make, have
made, to offer to sell and sell (and to have offered for sale and have sold) to
import (and have imported) to distribute (and have distributed) and to use any
product which would, without this license, infringe or contribute to or induce
the infringement of any claim of the following patents, either literally or
under the doctrine of equivalents: (a) the Mobility Patents; (b) all
continuations, continuations-in-part, continued prosecution, request for
continued examination, divisional, reexamination and reissue applications of and
patents issuing from the Mobility Patents and from the applications that issued
as the Mobility Patents; (c) all patents and patent applications claiming
priority from, or from which priority is claimed by, the Mobility Patents and/or
that which is described in (b) above; (d) any foreign counterparts or
equivalents to any of the foregoing; and (e) any other current and future
patents having claims reciting, but only as to the specific claims that recite,
either directly or by virtue of claim dependency, at least one of the following
(i) the combining of AC to DC and DC to DC power conversion in a single power
adapter, and/or (ii) programming of a power adapter using circuitry (including
without limitation one or more resistors) in a connector of any type (including
without limitation a tip), detachable from a cable coupled to the power adapter,
and/or (iii) substantially simultaneous charging of at least two devices with a
single power adapter (all the foregoing are collectively referred to as
“Licensed Mobility Patents”). Notwithstanding the foregoing, the term “Licensed
Mobility Patents” does not include, and Mobility does not grant any license
under this Section 3.2 as to, any patent claims contained in the 274 Patent
other than patent claims 6, 9 and 13. The licenses granted in this Section 3.2
shall run with title to each of the Licensed Mobility Patents, and shall bind
any assignee or other person to whom any such Licensed Mobility Patents or any
interest therein may be conveyed.
     3.3 The Parties agree they will not challenge, or cause or encourage any
third party to challenge, or assist or aid or abet any third party in
challenging, the validity or enforceability of any of the currently issued
Comarco Patents or Mobility Patents, in any action or proceeding, including
without limitation proceedings in any court or before any patent office.
     3.4 The Parties each agree that it will not seek its court costs,
attorneys’ fees or expenses incurred in or relating to the Litigation from any
other Party. All Parties agree that no Party shall be liable to any other Party
for the payment of any sum of money relating to the Litigation for any reason.
     3.5 Comarco and Mobility agree to each issue separately a mutually agreed
upon press release announcing the settlement of the Litigation. Comarco and
Mobility will use their respective commercially reasonable best efforts to reach
agreement on the press release by close of business on Monday, July 14, 2003.
Other than the issued agreed press release, the Parties agree to keep the terms
of and all copies of this settlement confidential and to not disclose same to
any third person or party, except: (a) with the prior written consent of all
other Parties, provided however in such a case Mobility shall be entitled to
provide consent for itself and Xtend and iGo; or (b) to any governmental body or
judicial entity having jurisdiction and calling therefor; or (c) in response to
a discovery request or subpoena in a litigation; or (d) as otherwise may be
required by law and the rules or regulations pertaining to such laws, including
but not limited to, the U.S. Securities and Exchange Commission; or (e) to
auditors or accountants for the Parties having a need to review such
information; or (f) to legal counsel representing the Party. In the case of (c),
however, the Parties agree they will not disclose the terms of this settlement
nor a copy of this Agreement without providing written notice of the request for
same to all Parties so

 



--------------------------------------------------------------------------------



 



that any Party may object to the disclosure of the information sought or the
production of the Agreement and have a reasonable opportunity to seek
appropriate relief from a court of competent jurisdiction.
4. RELEASE.
     4.1 Except for the rights and obligations created by this Agreement, in
consideration for the commitment of Targus and Comarco to the various
arrangements described in this Agreement, and in lieu of other benefits,
Mobility, Xtend, iGo and Hipro, on behalf of themselves and their respective
heirs, executors, successors, assigns, and agents, (the “Mobility Parties”)
irrevocably and unconditionally release and discharge (i) Targus and Comarco;
(ii) their respective past, present and future owners, shareholders, parents,
subsidiaries, successors, assigns, divisions, units, officers, directors,
employees, agents, attorneys, and representatives; (iii) their respective past,
present and future vendors, suppliers, manufacturers, distributors, customers,
and end users; and (iv) and any other entity associated in any way with the
making, assembly, using, distribution, maintenance, selling, offering for sale,
repair, reconstruction, and/or importing of any products, from and against any
and all claims, counterclaims, demands, causes of action, damages, losses,
debts, obligations, suits, costs, expenses, fees (including, but not limited to,
attorneys’ fees and expert witness fees), and liabilities of any kind
whatsoever, upon any legal or equitable theory of any jurisdiction, whether
contractual, tortious, common law, statutory, federal, state, local, or
otherwise, in the United States and throughout the world, whether known or
unknown, which they have or may have had since the beginning of time, arising
out of or relating to the Mobility Patents, or any facts, events or conduct that
was actually alleged, or that may have been alleged, in the Litigation
including, but not limited to, the alleged infringement of any claim in the
Mobility Patents. This release does not release any third parties for their
conduct that is unrelated to Targus or Comarco or to products made by or for,
sold or offered for sale by Targus or Comarco. Notwithstanding the foregoing or
any other provision of this Agreement, nothing in this Agreement shall effect a
release by the Mobility Parties of Targus for any claims any Mobility Party may
have or hereafter have against Targus which claims do not arise out of the
Comarco Patents (including, without limitation, any such claims arising out of
the Private Label and Manufacturing Agreement between Targus and Electronic
Accessory Specialists International, Inc. (dba Mobility Electronics) dated
May 11, 1998).
     4.2 Except for the rights and obligations created by this Agreement, in
consideration for the commitment of Mobility, Xtend, iGo and Hipro to the
various arrangements described in this Agreement, and in lieu of other benefits,
Targus and Comarco, on behalf of themselves and their respective heirs,
executors, successors, assigns, and agents, irrevocably and unconditionally
release and discharge (i) Mobility, Xtend, iGo and Hipro; (ii) their respective
past, present and future owners, shareholders, parents, subsidiaries,
successors, assigns, divisions, units, officers, directors, employees, agents,
attorneys, and representatives; (iii) their respective past, present and future
vendors, suppliers, manufacturers, distributors, customers, and end users; and
(iv) and any other entity associated in any way with the making, assembly,
using, distribution, maintenance, selling, offering for sale, repair,
reconstruction, and/or importing of any products, from and against any and all
claims, counterclaims, demands, causes of action, damages, losses, debts,
obligations, suits, costs, expenses, fees (including, but not limited to,
attorneys’ fees and expert witness fees), and liabilities of any kind
whatsoever, upon any legal or equitable theory of any jurisdiction, whether
contractual, tortious, common law, statutory, federal, state, local, or
otherwise, in the United States and throughout the world, whether known or
unknown, which they have or may have had since the beginning of time, arising
out of or relating to the Comarco Patents, or any facts, events or conduct that
was actually alleged, or that may have been alleged, in the Litigation
including, but not limited to, the alleged infringement of any claim in the
Comarco Patents. This release does not release any third parties for their
conduct that is unrelated to Mobility, Xtend, iGo and Hipro or to products made
by or for, sold or offered for sale by Mobility, Xtend, iGo and Hipro.
Notwithstanding the foregoing or any other provision of this Agreement, nothing
in this Agreement shall effect a release by Targus of any Mobility Party for any
claims Targus may have or hereafter have against the Mobility Parties which
claims do not arise out of the Comarco Patents (including, without limitation,
any such claims arising out of the Private Label and Manufacturing Agreement
between Targus and Electronic Accessory Specialists International, Inc. (dba
Mobility Electronics) dated May 11, 1998).
     4.3 If any person or entity that is not a signatory to this Agreement but
is otherwise a beneficiary of a release set forth in Section 4.1 or 4.2 above (a
“Beneficiary”) files a lawsuit against the person or entity (including a
signatory hereto) that gave the release to such Beneficiary (the “Releasing
Party”) asserting a claim against the Releasing Party that has been released as
against the Releasing Party in Section 4.1 or 4.2 above (as the case may be),
then the release by such Releasing Party set forth in Section 4.1 or 4.2 (as the
case may be) shall be null and

 



--------------------------------------------------------------------------------



 



void and of no further force or effect as to, and only as to, such Beneficiary
unless the Beneficiary dismisses the asserted claim from the lawsuit within
thirty (30) days of the Beneficiary and all other Parties to this Agreement
receiving written notice from the Releasing Party that the claim asserted by the
Beneficiary has been released and demanding that the claim be dismissed.
     4.4 The Parties acknowledge that they understand the significance and
potential consequences of their releases of unknown claims. The Parties intend
that the claims released by them under this Agreement be construed as broadly as
possible and agree that they waive and relinquish all rights and benefits they
may have under Section 1542 of the Civil Code of the State of California, or any
similar statute or law of any other jurisdiction. Section 1542 reads as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
     4.5 Notwithstanding Sections 3.4 or 4.2 or any other provision of this
Agreement, this Agreement shall have no effect on any other agreements or
contracts between Comarco and Targus.
5. DENIAL OF LIABILITY.
     The Parties further agree that liability for the claims which are the
subject matter of the Litigation has been expressly denied by all Parties and
that this Agreement shall not be construed, and is not intended to be construed,
by the Parties as an admission of liability. This Agreement is a compromise,
resolution and settlement of the claims released above in Article 4, which are
disputed, in order to avoid the uncertainty, time, trouble and expense of
litigation. No promise or inducement has been offered except as set forth
herein. This Agreement is executed without reliance upon any oral, written,
express or implied representations, statements, promises, warranties or other
inducement of any nature or sort made by any person or party hereto other than
as is expressly set forth herein.
6. OWNERSHIP AND AUTHORITY.
     The Parties separately represent and warrant that each (i) is the sole
owner of each and every claim, cause of action, right and chose in action
compromised, settled, or released pursuant to this Agreement and it has not
previously assigned, sold, transferred, conveyed, or encumbered same; and
(ii) has the full right, power and authority to enter into and execute this
Agreement. Mobility further represents and warrants that no third party,
including without limitation any prior owner of rights in the 211 Patent and the
274 patent, has any present rights in the 211 Patent or the 274 Patent,
including without limitation, the right to sue for or otherwise assert a claim
for infringement of the 211 Patent or the 274 Patent, or entitlement to any
damages for alleged infringement, past, present, or future, of the 211 Patent or
the 274 Patent. Comarco further represents and warrants that no third party, has
any present rights in the 884 Patent, the 611 Patent and the 554 Patent,
including without limitation, the right to sue for or otherwise assert a claim
for infringement of the 884 Patent, the 611 Patent or the 554 Patent or
entitlement to any damages for alleged infringement, past, present, or future,
of the 884 Patent, the 611 Patent and the 554 Patent.
7. RESOLUTION OF THE LITIGATION.
     The Parties shall, through counsel, immediately execute an agreed order of
dismissal with prejudice in the form attached hereto as Exhibit 1. The original
order shall be promptly delivered to counsel for Mobility for submission to the
Court for signature, entry and filing and may be accompanied by, as appropriate,
an agreed motion to dismiss.
8. APPLICABLE LAW.
     This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Arizona.
9. OTHER PROVISIONS.

 



--------------------------------------------------------------------------------



 



     9.1 It is further expressly agreed and understood that this document sets
forth the entire consideration for this Agreement and that said consideration
for this Agreement is contractual and not a mere recital. All agreements and
understandings between the Parties are embodied and expressed herein. There are
no unwritten oral agreements between the Parties.
     9.2 This Agreement shall inure to the benefit of, and shall be binding
upon, the Parties and their respective heirs, executors, administrators,
trustees, successors, assigns, and all Parties in privity with or claiming under
them.
     9.3 This Agreement embodies, merges and integrates all prior and current
agreements and understandings of the Parties with respect to the subject matter
hereof, and may not be clarified, modified, changed or amended except in writing
signed by each and every one of the signatories hereto or their other authorized
representatives; provided, however, nothing in this Agreement is intended to, or
shall be construed as, requiring Mobility to obtain consent from any Party other
than Comarco with respect to clarifying, modifying, changing or amending the
rights granted by Comarco to Mobility in Section 3.1, or requiring Comarco to
obtain consent from any Party other than Mobility with respect to clarifying,
modifying, changing or amending the rights granted by Mobility to Comarco in
Section 3.2.
     9.4 All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the execution and delivery of any
other document or instrument referred to herein.
     9.5 The Parties acknowledge that they have had the opportunity to obtain,
and have obtained, advice on the terms of this Agreement from independent legal
counsel retained to represent them in this matter. None of the Parties has
relied upon any representation by the other Parties in executing this Agreement.
Each of the Parties has conducted its own analysis regarding and due diligence
concerning this Agreement. Each Party hereto agrees that any omissions to state
facts concerning the matters covered by this Agreement are of no consequence in
the determination to execute this Agreement. Although one Party or the other may
have prepared certain of the language in this Agreement, this Agreement is the
product of arms-length negotiations between sophisticated Parties. Each Party
hereto waives any rule of contract construction whereby an ambiguity would be
construed against the drafting Party.
10. ASSIGNMENT.
     Comarco and Mobility may assign this Agreement in connection with a change
in ownership, merger, acquisition, the sale or transfer of all or substantially
all of their business or assets to which this Agreement relates, provided that
the assigning Party (Comarco or Mobility as the case may be) pays the
non-assigning Party (Comarco or Mobility as the case may be) US$5,000,000.00 on
or before the date the assignment is effective. Except for an assignment in
accordance with the immediately preceding sentence, this Agreement or any right
or obligation hereunder is not assignable, whether in conjunction with a change
in ownership, merger, acquisition, the sale or transfer of all, or substantially
all of any part of a Party’s business or assets or otherwise, either
voluntarily, by operation of law, or otherwise. Any purported assignment of this
Agreement in violation of this Section 10 shall be null and void and of no force
or effect. This Agreement shall be binding upon and inure to the benefit of the
Parties and their permitted successors and assigns. Nothing in this Agreement is
intended to, or shall be construed as, requiring Mobility to obtain consent from
any Party with respect to any assignment or grant of any license to or rights in
the Mobility Patents, or requiring Comarco to obtain consent from any Party with
respect to any assignment or grant of any license to or rights in the Comarco
Patents.
11. COUNTERPARTS.
     This Agreement may be executed in counterparts or with detachable signature
pages and shall constitute one agreement, binding upon all Parties thereto as if
all Parties signed the same document.
12. HEADINGS.
     The headings used in this Agreement are intended solely for the convenience
of reference, and should not in any manner amplify, limit, modify or otherwise
be used in the interpretation of any of the provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



13. CONTACT INFORMATION.
     The Parties agree that if notice is required to be served for any reason
under this Agreement, such notice shall be sent, in writing, via certified mail
and telecopy to the person(s) listed below:
For Mobility, Xtend and iGo:
Charles R. Mollo
President & CEO
Mobility, Electronics, Inc.
17800 N. Perimeter Dr., Suite 200
Scottsdale, Arizona 85255
Telephone: (602) 351-8000
Fax: (480) 596-0349
With a copy to:
Robert P. Latham
Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, Texas 75202
Telephone: (214) 953-6000
Fax: (214) 953-5822
For Comarco:
Thomas Franza
2 Cromwell
Irvine, CA 92618
Telephone: (949) 599-7440
Fax: (949) 599-1415
With a copy to:
Evan Finkel
Pillsbury Winthrop LLP
725 South Figueroa Street
Suite 2800
Los Angeles, California 90017-5406
Telephone: (213) 488-7307
Fax: (213) 629-1033
For Targus:
Michael V. Ward
1211 N. Miller Street
Anaheim, CA 92806
With a copy to:
Kenneth B. Black
Stoel Rives LLP
One Utah Center
201 South Main Street, #1100
Salt Lake City, UT 84111
Telephone: (801) 578-6939
Fax: (801) 578-6999

 



--------------------------------------------------------------------------------



 



For Hipro:
Mr. Brett Brewer
Mr. Paul Chuang c/o Brett Brewer
Hipro Electronics Inc.
2024 Centimeter Circle
Austin, Texas 78758
Telephone: (512) 833-6600
Fax: (512) 422-3775
With a copy to:
Robert P. Latham
Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, Texas 75202
Telephone: (214) 953-6000
Fax: (214) 953-5822

 



--------------------------------------------------------------------------------



 



         
 
  MOBILITY ELECTRONICS, INC.    
 
  By: /s/ Charles R. Mollo    
 
 
 
Typed Name: Charles R. Mollo    
 
  Title: President & CEO    
 
       
 
  TARGUS GROUP INTERNATIONAL, INC.    
 
  By: /s/ John H. McAlpine    
 
 
 
Typed Name: John H. McAlpine    
 
  Title: EVP & CFO    
 
       
 
  COMARCO, INC.    
 
  By: /s/ Tom Franza    
 
 
 
Typed Name: Tom Franza    
 
  Title: President and CEO    
 
       
 
  COMARCO WIRELESS TECHNOLOGIES, INC.    
 
  By: /s/ Tom Franza    
 
 
 
Typed Name: Tom Franza    
 
  Title: President and CEO    
 
       
 
  XTEND MICRO PRODUCTS, INC.    
 
  By: /s/ Charles R. Mollo    
 
 
 
Typed Name: Charles R. Mollo    
 
  Title: President    
 
       
 
  IGO CORPORATION    
 
  By: /s/ Charles R. Mollo    
 
 
 
Typed Name: Charles R. Mollo    
 
  Title: CEO    
 
       
 
  IGO DIRECT CORPORATION    
 
  By: /s/ Charles R. Mollo    
 
 
 
Typed Name: Charles R. Mollo    
 
  Title: CEO    
 
       
 
  HIPRO ELECTRONICS COMPANY, LTD.    
 
  By: /s/ Frank Jih    
 
 
 
Typed Name: Frank Jih    
 
  Title: Vice President    

 